In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
CHRISTINA CORRIGAN,      *                           No. 13-416V
                         *                           Special Master Moran
             Petitioner, *
                         *                           Filed: October 5, 2015
v.                       *
                         *
SECRETARY OF HEALTH      *                           Stipulation; Hepatitis B vaccine;
AND HUMAN SERVICES,      *                           Bell’s palsy.
                         *
             Respondent. *
*********************

Howard D. Mishkind, Mishkind Law Firm Co., L.P.A., Cleveland, OH, for
Petitioner;
Jennifer L. Reynaud, United States Dep’t of Justice, Washington, DC, for
Respondent.

                              UNPUBLISHED DECISION1

       On October 1, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Christina Corrigan on June 25, 2013. In her
petition, Ms. Corrigan alleged that the Hepatitis B vaccine, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received her third hepatitis B on October 22, 2010, caused her to sustain a vaccine-
related injury diagnosed as Bell’s palsy. Petitioner further alleges that she
experienced the residual effects of her injuries for more than six months.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages as a result of her condition.

      Respondent denies that petitioner’s alleged Bell’s palsy and residual effects
were caused-in-fact by the hepatitis B vaccine. Respondent further denies that the
hepatitis B vaccine caused petitioner any other injury or her current condition.

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $35,000.00 in the form of a check payable to petitioner,
        Christina Corrigan. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-416V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2